Citation Nr: 0527037	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected back 
disorder and as due to exposure to Agent Orange.

3.  Entitlement to a higher initial evaluation for lumbar 
spine degenerative disc disease, status post discectomy at 
L4-L5 and L5-S1, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
benefits sought on appeal.  The veteran, who had active 
service from July 1970 to January 1972, appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in November 2004, and that development was 
completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for a back disorder; however, during the pendency 
of the appeal, the RO granted that benefit in a June 2005 
rating decision.  Accordingly, the issue of entitlement to 
service connection for a back disorder no longer remains in 
appellate status and no further consideration is required.

The Board also observes that the veteran wrote a letter to 
his Congressman, which was forwarded to the RO in February 
2004.  In his letter, the veteran claimed that he had 
experienced hearing loss during his military service.  The 
Board notes that service connection for hearing loss was 
previously denied by the January 2002 rating decision.  It is 
unclear as to whether the veteran intended to file a new 
claim to reopen the issue.  However, that matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Therefore, the matter is referred to 
the RO for appropriate action.

The issue of entitlement to a higher initial evaluation for 
lumbar spine degenerative disc disease will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current skin 
disorder that is causally or etiologically related to 
service, including herbicide exposure.

3.  The veteran has not been shown to have current peripheral 
neuropathy that is causally or etiologically related to 
service, including herbicide exposure, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service and is not due to exposure to Agent Orange in 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, is not due to exposure to Agent Orange in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2002 and 
January 2003 rating decisions, as well as the January 2003 
and June 2003 Statements of the Case and the June 2005 
Supplemental Statement of the Case issued in connection with 
the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reason his claims were denied.  In addition, letters were 
sent to the veteran in September 2001, September 2002, 
November 2002, July 2003, and January 2005 that specifically 
informed him of the substance of the VCAA.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) those letters 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in October 2001 and May 2005, and he 
was provided the opportunity to testify at a hearing before 
the Board in June 2004.  The veteran and his representative 
have not made the Board aware of any additional, relevant 
evidence that needs to be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

Service records show that the veteran had active service from 
July 1970 to January 1972, including service in the Republic 
of Vietnam from January 1971 to January 1972.  He was awarded 
the Vietnam Campaign Medal with a 60 device and the Vietnam 
Service Medal with two stars.  

Service medical records indicate that the veteran was 
provided a pre-induction examination in October 1969 during 
which no skin or neurologic abnormalities were noted.  He 
also denied having a medical history of skin disease, 
neuritis, or paralysis.  The veteran later sought treatment 
in February 1971 at which time he complained of having a rash 
on his hands during the previous two weeks, which was 
accompanied by itching.  It was noted that condition began as 
vesicular lesions, which spread and coalesced, and later 
developed into exfoliative dermatitis.  His hands had formed 
blisters and had the appearance of second-degree burns.  The 
veteran was referred to a dermatologist with a provisional 
diagnosis of atopic dermatitis, and it was noted that he did 
not have any known allergies or exposure to chemicals.  An 
examination revealed palmar exfoliation, and he was treated 
with medication and debridement.  He returned for treatment 
in March 1971 at which time it was noted that another patient 
had had the same manifestations as the veteran.  He was 
subsequently afforded a separation examination in January 
1972, which did not note any skin or neurologic 
abnormalities.

The veteran was afforded a VA examination in October 2001 
during which he indicated that his rash in service had 
spontaneously resolved and that he had not had any specific 
problems with the recurrence of the rash.  He denied having 
any fungal problems, except for some "rot" on his great 
toenails.  A physical examination did not reveal any 
dermatitis, but he did have some onychomycosis of the great 
toenails bilaterally.  He was diagnosed as having a history 
of dermatitis while in Vietnam, and it was noted that he 
currently had some mild onychomycosis of the great toenails.  

Private medical records dated from June 2002 to July 2002 
indicate that the veteran was seen in June 2002 with 
complaints of numbness over the toes and soles of both feet, 
which extended up his legs to the inside area of both thighs.  
It was noted that he had had a L4-5 discectomy on the right 
in July 1988 and a L3-4 discectomy and foramenotomy on the 
right in June 1998.  A physical examination was performed, 
and he was diagnosed with early peripheral neuropathy of an 
uncertain etiology as well as with status post L3-4 and L4-5 
discectomy and moderate chronic biomechanical low back pain.  
The veteran returned in July 2002 with continuing complaints 
of numbness over both legs.  It was noted that recent nerve 
conduction velocities were consistent with moderate 
poplyneuropathy affecting both lower extremities and that on 
the right side he had mild radiculopathy of L4 and possibly 
the L3 root levels consistent with his lumbar disc surgery in 
the remote past.   Following a physical examination, the 
veteran was diagnosed with status post lumbar disc surgery at 
L3-4 and L4-5 on the right side and with moderate neuropathy 
in both lower extremities of an uncertain etiology.  

Private medical records dated from June 2002 to October 2002 
indicate that the veteran underwent a nerve conduction 
velocity and electomyograph evaluation of both lower 
extremities in June 2002.  There was electrophysiologic 
evidence of diffuse neuropathy affecting both lower 
extremities as well as probable superimposed mild chronic 
denervation affecting the L4 and possibly L3 segmental 
levels.  There was no active denervation or greater 
electromyography abnormality demonstrated.  In October 2002, 
the veteran was diagnosed with paresthesia.  

Private medical records dated in November 2002 indicated that 
the veteran had an area of whitish thickening in the medial 
aspect of his great toenails as well as paresthesia.

In his June 2004 hearing testimony before the Board, the 
veteran discussed his rash in service and contended that it 
had affected feet, but he did acknowledge that it resolved.  
The veteran also claimed that he currently had a fungus in 
his nail that made his feet itch, but he denied having any 
current symptomatology other than itching and weak 
fingernails and indicated that he had never sought treatment 
for his hands.  With respect to his peripheral neuropathy, 
the veteran could not recall when the numbness first began, 
but he contended that the disorder was caused by his back 
pain.  

The veteran was afforded a VA examination in May 2005 in 
connection with his claims for service connection for a skin 
disorder and for peripheral neuropathy.  It was noted that 
his skin rash in service improved with treatment, and he 
denied having any skin problem since that time.  The examiner 
stated that the veteran did not have any current skin 
disorder.  

The May 2005 VA examiner also indicated that he had reviewed 
the veteran's claims folder and could not find any notation 
pertaining to his peripheral nerves.  It was further noted 
that that veteran was not taking any current treatment.  The 
examiner acknowledged the veteran's subjective symptoms of 
numbness in his feet and lateral side of his right thigh for 
the previous 35 years.  However, he stated that there was no 
objective evidence of neuropathy, as the veteran's sensations 
were intact to touch, and there was no motor deficit.  As 
such, the examiner opined that it was less likely than not 
that the veteran's symptoms were due to his military service 
or were related to his back pain.


Law and Analysis

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and who has one of the herbicide-related 
diseases listed in the applicable law, is presumed to have 
been exposed during such service to certain herbicide agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service on other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.


I.  Skin Disorder

The veteran contends that he is entitled to service 
connection for a skin disorder.  More specifically, he claims 
that he was exposed to Agent Orange during his period of 
service and that such exposure caused his current skin 
disorder.

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
skin disorder.  The Board acknowledges that the veteran's 
service medical records show that he was treated for a skin 
condition during his period of service.  However, his January 
1972 separation examination later found his skin to be 
normal, and the medical evidence of record does not show that 
the veteran sought any treatment following his separation 
from service.  In fact, the veteran testified at his June 
2004 hearing before the Board that his skin rash in service 
had resolved and that he had never sought any treatment for 
his hands.  He also told the May 2005 VA examiner that his 
skin rash in service improved with treatment, and he denied 
having any skin problem since that time.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved prior to his separation from service.  

Moreover, the Board notes that no physician has linked any 
current disorder to any disease or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a skin disorder 
following the veteran's separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current disorder to a disease or 
injury in service.  The Board does observe that the veteran 
served in the Republic of Vietnam during the Vietnam era, and 
therefore, he is presumed to have been exposed to certain 
herbicides, including Agent Orange, during such service.  
However, the veteran does not have a current disability that 
is shown to be associated with Agent Orange exposure.  In 
fact, he told the May 2005 VA examiner that he did not have 
any skin problem since his rash in service, and the examiner 
stated that he did not have a current skin disorder.  
Further, the veteran has not identified or submitted any 
medical evidence dated after November 2002 documenting any 
complaints, treatment, or diagnosis of a skin disorder.  
Thus, the medical evidence does not establish that the 
veteran has a current diagnosis of a skin disorder.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder.


II.  Peripheral Neuropathy

The veteran contends that he is entitled to service 
connection for peripheral neuropathy.  More specifically, he 
claims that he was exposed to Agent Orange during his period 
of service and that such exposure caused his peripheral 
neuropathy.  He has also asserted that the disorder is 
related to his service-connected back disability.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
peripheral neuropathy.  The Board does observe that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and as such, he is presumed to have been exposed during 
such service to certain herbicide agents, including Agent 
Orange.  Although acute and subacute peripheral neuropathy 
are among the diseases specifically listed at 38 C.F.R. 
§ 3.309(e), the Board also notes that the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of peripheral 
neuropathy, and the medical evidence of record shows that he 
did not seek treatment and was not diagnosed for many decades 
following his separation from service.  Therefore, the Board 
finds that peripheral neuropathy did not appear within weeks 
or months of the veteran's exposure to Agent Orange and did 
not manifest during his period of service or for many decades 
thereafter.

In addition to the lack of medical evidence establishing that 
the veteran had peripheral neuropathy in service or within 
close proximity thereto, no physician has linked any current 
disorder to any disease or injury that occurred during active 
service.  The record shows that there were no complaints, 
treatment, or diagnosis of peripheral neuropathy for many 
decades following the veteran's separation from service.  Nor 
is there any competent evidence of record, medical or 
otherwise, which links any current disorder to a disease or 
injury in service.  Significantly, the May 2005 VA examiner 
reviewed the veteran's claims folder and stated that there 
was no objective evidence of neuropathy.  As such, he opined 
that it was less likely than not that the veteran's symptoms 
were due to his military service.  Thus, the evidence of 
record does not establish that the veteran had symptomatology 
in service, that peripheral neuropathy appeared within weeks 
or months of the veteran's exposure to Agent Orange, or that 
there is a nexus between a current disorder and his military 
service.  Therefore, service connection for peripheral 
neuropathy may not be granted on a direct or presumptive 
basis.

As to the veteran's claim that his peripheral neuropathy is 
related to his service-connected back disability, the Board 
also finds that the medical evidence of record does not 
support this contention.  In this regard, the May 2005 VA 
examiner specifically stated that it was less likely than not 
that the veteran's current symptoms were related to his back 
pain.  Further, the Board notes that the veteran is service-
connected for lumbar spine degenerative disc disease, and as 
such, to the extent that the veteran has neurological 
symptomatology in the lower extremities that is related to 
his service-connected degenerative disc disease, service 
connection for such manifestations has already been 
established.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
Note 1.  Accordingly, service connection cannot be granted on 
a secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy.



III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder and for peripheral neuropathy 
is not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he currently has a skin 
disorder and peripheral neuropathy that are related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a skin disorder is denied.

Service connection for peripheral neuropathy is denied.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed in this case.

A review of the evidence reveals that a June 2005 rating 
decision granted service connection for lumbar spine 
degenerative disc disease, status post discectomy at L4-L5 
and L5-S1 and assigned a 10 percent disability evaluation 
effective from June 19, 2001.  The veteran subsequently 
submitted a statement in July 2005 in which he indicated that 
he was not satisfied with that decision.  In particular, he 
disagreed with the assignment of a 10 percent disability 
evaluation.  To date, however, the RO has not issued a 
statement of the case (SOC) in response to what is construed 
as the veteran's notice of disagreement (NOD).
 
The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to a higher initial 
evaluation for lumbar spine degenerative 
disc disease, status post discectomy at 
L4-L5 and L5-S1.  The statement of the 
case should include a discussion of all 
relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


